Title: To George Washington from Benjamin Lincoln, 23 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,War Office April 23. 1782
                        
                        So many difficulties attended the late mode of issuing provisions to Officers or their own returns, that when the new contract was entered into, the contractors would not agree to issue as they had formerly done,  but requested that the number of rations which each Officer was entitled to draw might be ascertained—this induced the recommendation of the enclosed resolves of Congress by which the matter is placed beyond dispute, and the subsistence which each Officer is to receive monthly is fully ascertained.The Contractors were very anxious that some systems should be established which might prescribe the mode of issue—and on the observance of which their accounts would pass without difficulty—The enclosed plan, if attended to, will facilitate the settlements with the Contractors—part of the observations originate in the contracts themselves. they are submitted to Your Excellency’s inspection and amendment: if they meet your approbation you will please to publish them in orders for the information of the Army and the Contractors.There are several prisoners in the jail of this City, who were formerly in our service—some of them are deserted, others inlisted after they were taken prisoners—they now solicit pardon and permission to join their respective Corps in our Army. I wish your Excellency’s would give instructions what shall be done with them. I have the honor to be, with profound respect, my dear General, Your most obedt Servt
                        
                            B. Lincoln
                        
                    